Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Alonza Rufus appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition seeking to challenge his federal convictions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rufus v. United States, No. 6:11-cv-03276-TLW, 2012 WL 414800 (D.S.C. Feb. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.